Citation Nr: 1635974	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-08 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides or contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to April 1965.  

The Veteran died in July 2001 and the appellant is the Veteran's surviving spouse.  This case is before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim of service connection for the cause of the Veteran's death for failure to submit new and material evidence.  The Board previously denied the appellant's claim in an August 2005 decision. 

In July 2013, the appellant testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  

The Board previously remanded this matter in May 2014 and October 2014.  The May 2014 Board remand instructed the RO to obtain the Veteran's personnel records to determine if he was exposed, or presumed to be exposed, to herbicides during service.  The personnel records indicate that the Veteran was stationed in Japan and the Philippines, however, they do not verify that the Veteran served in Vietnam.  

In the May 2014 remand, the Board characterized the issue as whether new and material evidence has been received to reopen a previously denied claim.  However, during the course of the appeal, VA received additional service personnel records.  Where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2015).  Therefore, because additional service department records are now included in the record, the finality of any previous decision is vitiated by these records and the Veteran or appellant is not required to submit new and material evidence before consideration of the claims on a de novo basis.  

The October 2014 Board remand returned the case to the Louisville, Kentucky RO in accordance with instructions for claims involving service connection secondary to exposure to water contaminates during service at Camp Lejeune.  

The Board notes that the appellant submitted a document in July 2015 that indicates financial hardship.  The July 2015 document is a copy of a September 2014 letter from her mortgage company stating that the appellant has not paid her mortgage in full since July 2014 and that she is in default.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Board interprets the appellant's July 2015 submission as a motion to expedite her claim due to financial hardship.  The Board hereby grants the motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The appellant claims service connection for the cause of the Veteran's death.  The appellant asserted at the July 2013 hearing that the Veteran, her husband, served in Vietnam in 1962.  The appellant testified that the Veteran was part of a unit that flew troops into Vietnam in 1962 and she produced a badge from the Veteran's uniform with the words "South Vietnam."  The appellant testified that the Veteran mentioned flying into and out of Vietnam in 1962 and seeing wounded children.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam (Vietnam) during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

This issue is relevant to the appellant's claim as service connection for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, may be presumed due to an association with exposure to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  The Veteran's death certificate lists ischemic cardiomyopathy and coronary atherosclerosis as immediate causes of his death.  

The Board remanded the appellant's claim in May 2014 and new personnel records were associated with the file.  Inconsistencies in those personnel records raise questions about whether the Veteran set foot in Vietnam or was present on inland waters of Vietnam.  First, the Board notes that VA responded to the Appeals Management Center's request for information by providing all available requested records and noting there is no evidence in the file to substantiate service in the Republic of Vietnam.  However, there is no evidence the case was referred to the United States Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, as provided by the M21-1 manual.  See M21-1, IV.ii.2.C.10.o, q (last accessed August 31, 2016).

The Veteran's DD-214 form notes that he was a helicopter mechanic during service.  The Veteran's record of service shows that the Veteran transferred from Philadelphia, Pennsylvania, to Parris Island, South Carolina, to Memphis, Tennessee, to Santa Ana, California, to San Francisco, California.  All of these duty assignments occurred between December 1959 and December 1962, but there is no mention of a foreign duty transfer during this period.  Yet an embarkation slip from July 1961 indicates that the Veteran left the continental United States in July 1961 and arrived in Okinawa, Japan in July 1961.  Another embarkation slip records the Veteran leaving Okinawa in October 1961 aboard the U.S.S. Princeton and arriving at Cubi Point in the Philippine Islands in November 1961.  The next embarkation slip records the Veteran leaving Okinawa in October 1961 aboard the U.S.S. Princeton and returning in April 1962.  The Veteran requested that his current tour of overseas duty be extended on May 1, 1962, yet the station noted on this request is San Francisco, California.  

The inconsistencies in the Veteran's personnel record must be resolved for two reasons.  First, the Veteran's embarkation slips indicate his presence on the U.S.S. Princeton in April 1962.  A review of the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents includes the U.S.S. Princeton as a ship operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  The ship list notes that the U.S.S. Princeton operated as a troop transport with helicopters and smaller vessels transporting troops on and off shore during April 1962 and from October 1964 to December 1968.  The Veteran's personnel records indicate that he was a helicopter mechanic.  As the appellant testified at the hearing that her husband transported troops into Vietnam and the embarkation slip indicates the Veteran's presence on the U.S.S. Princeton in April 1962, further development is required.

Secondly, the Veteran requested an extension of his overseas deployment in May 1962.  The Veteran's request for an extension of overseas duty listed August 1963 as the date his overseas tour would expire.  A note from June 1962 reads, "barring unforeseen circumstances, overseas tour extended until Dec62."  In December 1962, the Veteran reenlisted for an additional tour.  Embarkation slips from September 1963 indicate that the Veteran was present in Okinawa as well as Cubi Point.  Yet the record of the Veteran's service during this entire period still records his duty station as San Francisco, California.  Thus, the record suggests that the Veteran was stationed outside of continental United States during this period and therefore could have been in Vietnam.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to determine whether the Veteran was aboard the U.S.S. Princeton when that ship was transporting troops by helicopter into and out of Vietnam in April 1962.  These steps should include attempting to obtain deck logs of the U.S.S. Princeton as well as records of the movements of the Veteran's unit, H&MS-16, during this period.  These steps should be documented in the Veteran's claims file.

2.  The AOJ should take appropriate steps to determine where the Veteran was stationed or present between May 1962 and August 1963.  These steps should include attempting to obtain records of the movements of the Veteran's unit, H&MS-16, during this period.  These steps should be documented in the Veteran's claims file.

3.  Thereafter, the claim should be referred to the JSRRC coordinator or appropriate agency to make a formal finding as to whether there exists sufficient evidence to verify the Veteran's exposure to herbicides during his service.  This formal finding should specifically address three periods in question, namely his service on the U.S.S. Princeton between February 1962 and April 1962, May 1962 through July 1962 based on his request to extend his overseas tour, and July 1963 to September 1963 prior to his return to the continental United States.  

4.  Thereafter, any additional necessary additional development should be conducted.  If herbicide exposure is conceded, this may include obtaining an additional medical opinion. 

5.  Thereafter, the issue of service connection for the cause of the Veteran's death, claimed as due to herbicide exposure or exposure to contaminated drinking water at Camp Lejeune, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


